CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                         Page 1 of 10
    Case 2:18-cv-10188-AG Document 1-1 Filed 12/07/18 Page 1 of 10 Page ID #:7


                                                                  NoFeeRequired, APLDIST, APPEAL


                                   U.S. Bankruptcy Court
                    Central District of California (San Fernando Valley)
                       Adversary Proceeding #: 1:17-ap-01096-VK

 Assigned to: Victoria S. Kaufman                                Date Filed: 11/27/17
 Lead BK Case: 17-11748                                          Date Dismissed: 05/14/18
 Lead BK Title: Steven Mark Rosenberg
 Lead BK Chapter: 7
 Demand: $390000
 Nature[s] of Suit: 91 Declaratory judgment
                    14 Recovery of money/property - other
                    72 Injunctive relief - other
                    21 Validity, priority or extent of lien or other interest in property


Plaintiff
-----------------------
Steven Mark Rosenberg           represented Steven Mark Rosenberg
15814 Septo St                           by PRO SE
North Hills, CA 91343
SSN / ITIN: xxx-xx-7342


V.

Defendant
-----------------------
Deutsche Bank National      represented Marvin B Adviento
Trust Company, As Trustee            by Wright, Finlay & Zak, LLP
For Alliance Bankcorp                   4665 MacArthur Court, Suite 200
Mortgage Backed Pass                    Newport Beach, CA 92660
Through Certificate Series              949-477-5050
2007-OA01                               Fax : 949-608-9142
6409 Congress Ave Suite 100             Email: madviento@wrightlegal.net
Boca Raton, FL 33487
                                        Nicole S Dunn
                                        Wright Finlay & Zak
                                        4665 MacArthur Ct Ste 280
                                        Newport Beach, CA 92660
                                        949-477-5050
                                        TERMINATED: 03/02/2018
                                        LEAD ATTORNEY

                                             T Robert Finlay
                                             4665 McArthur Ct Ste 280
                                             Newport Beach, CA 92660



https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?557717947373095-L_1_0-1                     12/7/2018
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                         Page 2 of 10
    Case 2:18-cv-10188-AG Document 1-1 Filed 12/07/18 Page 2 of 10 Page ID #:8


                                         949-477-5050
                                         LEAD ATTORNEY

                                         Tomas A Ortiz
                                         Garrett & Tully
                                         225 S Lake Ave Ste 1400
                                         Pasadena, CA 91101
                                         626-577-9500
                                         Fax : 625-577-0813
                                         Email: tortiz@garrett-tully.com

                                         Lukasz I Wozniak
                                         Wright Finlay & Zak LLP
                                         4665 MacArthur Court Ste 280
                                         Newport Beach, CA 92660
                                         949-949-5050
                                         Fax : 949-608-9142
                                         Email: Lwozniak@wrightlegal.net


Defendant
-----------------------
Ocwen Loan Servicing, Inc represented Marvin B Adviento
PO Box 24781                       by (See above for address)
West Palm Beach, FL 33416-
4781                                  Nicole S Dunn
                                      (See above for address)
                                      LEAD ATTORNEY

                                         T Robert Finlay
                                         (See above for address)
                                         LEAD ATTORNEY

                                         Lukasz I Wozniak
                                         (See above for address)


Defendant
-----------------------
Alliance Bancorp, Inc        represented Marvin B Adviento
815 Commerce Dr                       by (See above for address)
Oak Brook, IL 60523


Defendant
-----------------------
Alliance Bancorp Estate       represented Alliance Bancorp Estate Trustee Charles A. Stanziale, Jr
Trustee Charles A. Stanziale,          by PRO SE
Jr
100 Mulberry St Four




https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?557717947373095-L_1_0-1                 12/7/2018
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                         Page 3 of 10
    Case 2:18-cv-10188-AG Document 1-1 Filed 12/07/18 Page 3 of 10 Page ID #:9


Gateway Center
Newark, NJ 07102


Defendant
-----------------------
MERS Mortage Electronic      represented Marvin B Adviento
Registration Systems, Inc             by (See above for address)
1818 Library St Suite 300
Reston, VA 20190                         Nicole S Dunn
                                         (See above for address)
                                         LEAD ATTORNEY

                                         T Robert Finlay
                                         (See above for address)
                                         LEAD ATTORNEY

                                         Lukasz I Wozniak
                                         (See above for address)


Defendant
-----------------------
One West Bank                represented One West Bank
888 East Walnut St                    by PRO SE
Pasadena, CA 91101



Defendant
-----------------------
DOES 1 through 25,           represented DOES 1 through 25, inclusive
inclusive                             by PRO SE




Defendant
-----------------------
CIT BANK, N.A. (f/k/a One represented KRISTIN WEBB
West Bank N.A., erroneously        by BRYAN CAVE LLP
sued as One West Bank)                3161 MICHELSON DR STE 1500
TERMINATED: 01/23/2018                IRVINE, CA 92612
                                      949-223-7000
                                      Fax : 949-223-7100
                                      Email: webbk@bryancave.com
                                      TERMINATED: 01/23/2018


Trustee




https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?557717947373095-L_1_0-1   12/7/2018
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                         Page 4 of 10
   Case 2:18-cv-10188-AG Document 1-1 Filed 12/07/18 Page 4 of 10 Page ID #:10


-----------------------
Amy L Goldman (TR)
633 W 5th Street, Suite 4000
Los Angeles, CA 90071
(213) 250-1800


U.S. Trustee
-----------------------
United States Trustee (SV)
915 Wilshire Blvd, Suite 1850
Los Angeles, CA 90017
(213) 894-6811


   Filing Date                  #                               Docket Text

                               61            Motion Notice of Motion and Motion for Sanctions
                               (18 pgs)      Against Plaintiff Steven Mark Rosenberg Pursuant to
                                             FRCP Rule 11 and FRBP Rule 9011; in the Form of
                                             Monetary Sanctions in the Striking of the Notice of
                                             Motion and Motion to Alter or Amend Judgment;
                                             Decl. of T. Ortiz in Support Thereof Filed by
                                             Defendant Deutsche Bank National Trust Company,
                                             As Trustee For Alliance Bankcorp Mortgage Backed
                                             Pass Through Certificate Series 2007-OA01 (Ortiz,
 09/07/2018                                  Tomas) (Entered: 09/07/2018)

                               62            Request for judicial notice Request for Judicial
                               (18 pgs)      Notice and Appendix of Exhibits in Support of Motion
                                             for Sanctions Against Plaintiff Steven Mark
                                             Rosenberg Pursuant to FRCP Rule 11 and FRBP
                                             Rule 9011 Filed by Defendant Deutsche Bank
                                             National Trust Company, As Trustee For Alliance
                                             Bankcorp Mortgage Backed Pass Through Certificate
                                             Series 2007-OA01 (RE: related document(s)61
                                             Motion Notice of Motion and Motion for Sanctions
                                             Against Plaintiff Steven Mark Rosenberg Pursuant to
                                             FRCP Rule 11 and FRBP Rule 9011; in the Form of
                                             Monetary Sanctions in the Striking of the Notice of
                                             Motion and Motion to Alter or Amend Judgment;
 09/07/2018                                  Dec). (Ortiz, Tomas) (Entered: 09/07/2018)

                               63            Hearing Set (RE: related document(s)61 Generic
                                             Motion filed by Defendant Deutsche Bank National
                                             Trust Company, As Trustee For Alliance Bankcorp
                                             Mortgage Backed Pass Through Certificate Series
                                             2007-OA01) The Hearing date is set for 10/3/2018 at
                                             02:30 PM at Crtrm 301, 21041 Burbank Blvd,
                                             Woodland Hills, CA 91367. The case judge is




https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?557717947373095-L_1_0-1                  12/7/2018
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                         Page 5 of 10
   Case 2:18-cv-10188-AG Document 1-1 Filed 12/07/18 Page 5 of 10 Page ID #:11



                                             Victoria S. Kaufman (Ogier, Kathy) DISREGARD
                                             ENTRY - MATTER IS NOT ON CALENDAR.
                                             Modified on 9/10/2018 (Garcia, Patty). (Entered:
 09/07/2018                                  09/07/2018)

                            64               Notice of Joinder to Motion for Sanctions Filed by
                            (5 pgs)          Defendants MERS Mortage Electronic Registration
                                             Systems, Inc, Ocwen Loan Servicing, Inc (RE: related
                                             document(s)61 Motion Notice of Motion and Motion
                                             for Sanctions Against Plaintiff Steven Mark
                                             Rosenberg Pursuant to FRCP Rule 11 and FRBP
                                             Rule 9011; in the Form of Monetary Sanctions in the
                                             Striking of the Notice of Motion and Motion to Alter
                                             or Amend Judgment; Decl. of T. Ortiz in Support
                                             Thereof Filed by Defendant Deutsche Bank National
                                             Trust Company, As Trustee For Alliance Bankcorp
                                             Mortgage Backed Pass Through Certificate Series
                                             2007-OA01 filed by Defendant Deutsche Bank
                                             National Trust Company, As Trustee For Alliance
                                             Bankcorp Mortgage Backed Pass Through Certificate
                                             Series 2007-OA01, 62 Request for judicial notice
                                             Request for Judicial Notice and Appendix of Exhibits
                                             in Support of Motion for Sanctions Against Plaintiff
                                             Steven Mark Rosenberg Pursuant to FRCP Rule 11
                                             and FRBP Rule 9011 Filed by Defendant Deutsche
                                             Bank National Trust Company, As Trustee For
                                             Alliance Bankcorp Mortgage Backed Pass Through
                                             Certificate Series 2007-OA01 (RE: related document
                                             (s)61 Motion Notice of Motion and Motion for
                                             Sanctions Against Plaintiff Steven Mark Rosenberg
                                             Pursuant to FRCP Rule 11 and FRBP Rule 9011; in
                                             the Form of Monetary Sanctions in the Striking of the
                                             Notice of Motion and Motion to Alter or Amend
                                             Judgment; Dec). filed by Defendant Deutsche Bank
                                             National Trust Company, As Trustee For Alliance
                                             Bankcorp Mortgage Backed Pass Through Certificate
                                             Series 2007-OA01). (Wozniak, Lukasz) (Entered:
 09/07/2018                                  09/07/2018)

                            65
                                             Notice to Filer of Error and/or Deficient Document
                                             Incorrect hearing date was selected. Matter will
                                             take longer than 15 minutes. THE FILER IS
                                             INSTRUCTED TO FILE AN AMENDED
                                             NOTICE OF MOTION/HEARING WITH THE
                                             CORRECT HEARING INFORMATION AFTER
                                             RECEIVING A DATE FROM THE COURT. (RE:
                                             related document(s)61 Generic Motion filed by
                                             Defendant Deutsche Bank National Trust Company,
                                             As Trustee For Alliance Bankcorp Mortgage Backed




https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?557717947373095-L_1_0-1                  12/7/2018
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                         Page 6 of 10
   Case 2:18-cv-10188-AG Document 1-1 Filed 12/07/18 Page 6 of 10 Page ID #:12



                                             Pass Through Certificate Series 2007-OA01) (Garcia,
 09/10/2018                                  Patty) (Entered: 09/10/2018)

                            66               Hearing Set (RE: related document(s)61 Generic
                                             Motion filed by Defendant Deutsche Bank National
                                             Trust Company, As Trustee For Alliance Bankcorp
                                             Mortgage Backed Pass Through Certificate Series
                                             2007-OA01) The Hearing date is set for 12/5/2018 at
                                             02:30 PM at Crtrm 301, 21041 Burbank Blvd,
                                             Woodland Hills, CA 91367. The case judge is
                                             Victoria S. Kaufman (Bever, Sabine) (Entered:
 09/14/2018                                  09/14/2018)

                            67               Notice Amended Notice of Motion for Sanctions
                            (5 pgs)          Against Plaintiff Steven M. Rosenberg Pursuant to
                                             FRCP Rule 11 and FRBP Rule 9011 Filed by
                                             Defendant Deutsche Bank National Trust Company,
                                             As Trustee For Alliance Bankcorp Mortgage Backed
                                             Pass Through Certificate Series 2007-OA01 (RE:
                                             related document(s)61 Motion Notice of Motion and
                                             Motion for Sanctions Against Plaintiff Steven Mark
                                             Rosenberg Pursuant to FRCP Rule 11 and FRBP
                                             Rule 9011; in the Form of Monetary Sanctions in the
                                             Striking of the Notice of Motion and Motion to Alter
                                             or Amend Judgment; Decl. of T. Ortiz in Support
                                             Thereof Filed by Defendant Deutsche Bank National
                                             Trust Company, As Trustee For Alliance Bankcorp
                                             Mortgage Backed Pass Through Certificate Series
                                             2007-OA01 filed by Defendant Deutsche Bank
                                             National Trust Company, As Trustee For Alliance
                                             Bankcorp Mortgage Backed Pass Through Certificate
                                             Series 2007-OA01, 65 Notice to Filer of Error and/or
                                             Deficient Document Incorrect hearing date was
                                             selected. Matter will take longer than 15 minutes.
                                             THE FILER IS INSTRUCTED TO FILE AN
                                             AMENDED NOTICE OF MOTION/HEARING
                                             WITH THE CORRECT HEARING
                                             INFORMATION AFTER RECEIVING A DATE
                                             FROM THE COURT. (RE: related document(s)61
                                             Generic Motion filed by Defendant Deutsche Bank
                                             National Trust Company, As Trustee For Alliance
                                             Bankcorp Mortgage Backed Pass Through Certificate
                                             Series 2007-OA01)). (Ortiz, Tomas) (Entered:
 09/14/2018                                  09/14/2018)

                            68               Notice of Amended Joinder to the Motion for
                            (5 pgs)          Sanctions Filed by Defendants MERS Mortage
                                             Electronic Registration Systems, Inc, Ocwen Loan
                                             Servicing, Inc. (Wozniak, Lukasz). Related document




https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?557717947373095-L_1_0-1                  12/7/2018
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                         Page 7 of 10
   Case 2:18-cv-10188-AG Document 1-1 Filed 12/07/18 Page 7 of 10 Page ID #:13



                                             (s) 61 Motion Notice of Motion and Motion for
                                             Sanctions Against Plaintiff Steven Mark Rosenberg
                                             Pursuant to FRCP Rule 11 and FRBP Rule 9011; in
                                             the Form of Monetary Sanctions in the Striking of the
                                             Notice of Motion and Motion to Alter or Amend
                                             Judgment; Dec filed by Defendant Deutsche Bank
                                             National Trust Company, As Trustee For Alliance
                                             Bankcorp Mortgage Backed Pass Through Certificate
 09/14/2018                                  Series 2007-OA01. (Entered: 09/14/2018)

                            69               Transcript Order Form , regarding Hearing Date
                            (1 pg)           05/02/2018 Filed by Plaintiff Steven Mark Rosenberg
                                             (RE: related document(s)16 Motion for Judgment on
 10/26/2018                                  the Pleadings). (Bever, Sabine) (Entered: 10/29/2018)

                            70               Transcript Record Transmittal (Court transcript
                                             records have been uploaded to FDS). For Order
                                             Number: 18-VK-37. RE Hearing Date: 05/02/18,
                                             [TRANSCRIPTION SERVICE PROVIDER: Echo
                                             Reporting, Telephone number 858-453-7590.] (RE:
                                             related document(s)69 Transcript Order Form (Public
                                             Request) filed by Plaintiff Steven Mark Rosenberg)
 10/29/2018                                  (Bever, Sabine) (Entered: 10/29/2018)

                            71               Transcript regarding Hearing Held 05/02/18 RE:
                                             Defendant's motion for judgment on the pleadings.
                                             Remote electronic access to the transcript is restricted
                                             until 01/31/2019. The transcript may be viewed at the
                                             Bankruptcy Court Clerk's Office on a public terminal
                                             or purchased through the Transcription Service
                                             Provider before the transcript access restriction has
                                             ended. [TRANSCRIPTION SERVICE PROVIDER:
                                             Echo Reporting, Inc., Telephone number (858) 453-
                                             7590.]. Notice of Intent to Request Redaction
                                             Deadline Due By 11/9/2018. Redaction Request Due
                                             By 11/23/2018. Redacted Transcript Submission Due
                                             By 12/3/2018. Transcript access will be restricted
                                             through 01/31/2019. (Bauer, Tara) (Entered:
 11/02/2018                                  11/02/2018)

                            72               Response to (related document(s): 61 Motion Notice
                            (12 pgs)         of Motion and Motion for Sanctions Against Plaintiff
                                             Steven Mark Rosenberg Pursuant to FRCP Rule 11
                                             and FRBP Rule 9011; in the Form of Monetary
                                             Sanctions in the Striking of the Notice of Motion and
                                             Motion to Alter or Amend Judgment; Dec filed by
                                             Defendant Deutsche Bank National Trust Company,
                                             As Trustee For Alliance Bankcorp Mortgage Backed
                                             Pass Through Certificate Series 2007-OA01) Filed by




https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?557717947373095-L_1_0-1                     12/7/2018
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                         Page 8 of 10
   Case 2:18-cv-10188-AG Document 1-1 Filed 12/07/18 Page 8 of 10 Page ID #:14



                                             Plaintiff Steven Mark Rosenberg (Bever, Sabine)
 11/20/2018                                  (Entered: 11/20/2018)

                            73               Response to (related document(s): 61 Motion Notice
                            (14 pgs)         of Motion and Motion for Sanctions Against Plaintiff
                                             Steven Mark Rosenberg Pursuant to FRCP Rule 11
                                             and FRBP Rule 9011; in the Form of Monetary
                                             Sanctions in the Striking of the Notice of Motion and
                                             Motion to Alter or Amend Judgment; Dec filed by
                                             Defendant Deutsche Bank National Trust Company,
                                             As Trustee For Alliance Bankcorp Mortgage Backed
                                             Pass Through Certificate Series 2007-OA01) Filed by
                                             Plaintiff Steven Mark Rosenberg (Bever, Sabine).
                                             Related document(s) 68 Notice filed by Defendant
                                             Ocwen Loan Servicing, Inc, Defendant MERS
                                             Mortage Electronic Registration Systems, Inc.
 11/20/2018                                  (Entered: 11/21/2018)

                            74               Order Denying Debtor's Motion To Alter or Amend
                            (8 pgs)          Judgment (BNC-PDF) (RE: Related Doc # 58 Signed
                                             on 11/21/2018 (Cetulio, Julie) Modified on
 11/21/2018                                  11/26/2018 (Cetulio, Julie). (Entered: 11/21/2018)

                            75               BNC Certificate of Notice - PDF Document. (RE:
                            (9 pgs)          related document(s)74 Order on Motion to Amend
                                             (BNC-PDF)) No. of Notices: 8. Notice Date
 11/23/2018                                  11/23/2018. (Admin.) (Entered: 11/23/2018)

                            76               Reply to (related document(s): 61 Motion Notice of
                            (7 pgs)          Motion and Motion for Sanctions Against Plaintiff
                                             Steven Mark Rosenberg Pursuant to FRCP Rule 11
                                             and FRBP Rule 9011; in the Form of Monetary
                                             Sanctions in the Striking of the Notice of Motion and
                                             Motion to Alter or Amend Judgment; Dec filed by
                                             Defendant Deutsche Bank National Trust Company,
                                             As Trustee For Alliance Bankcorp Mortgage Backed
                                             Pass Through Certificate Series 2007-OA01, 62
                                             Request for judicial notice filed by Defendant
                                             Deutsche Bank National Trust Company, As Trustee
                                             For Alliance Bankcorp Mortgage Backed Pass
                                             Through Certificate Series 2007-OA01, 67 Notice
                                             filed by Defendant Deutsche Bank National Trust
                                             Company, As Trustee For Alliance Bankcorp
                                             Mortgage Backed Pass Through Certificate Series
                                             2007-OA01) Reply in Support of Motion for Sanctions
                                             Against Steven Mark Rosenberg Pursuant to FRCP
                                             Rule 11 and FRBP Rule 9011 for the Amount of
                                             $6,360.00 in Monetary Sanctions Filed by Defendant
                                             Deutsche Bank National Trust Company, As Trustee




https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?557717947373095-L_1_0-1                   12/7/2018
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                         Page 9 of 10
   Case 2:18-cv-10188-AG Document 1-1 Filed 12/07/18 Page 9 of 10 Page ID #:15



                                              For Alliance Bankcorp Mortgage Backed Pass
                                              Through Certificate Series 2007-OA01 (Ortiz, Tomas)
 11/28/2018                                   (Entered: 11/28/2018)

                            77                Notice Rescheduling Hearing Re Motion For
                            (2 pgs)           Sanctions Against Plaintiff Steven Mark Rosenberg
                                              (RE: related document(s)61 Motion Notice of Motion
                                              and Motion for Sanctions Against Plaintiff Steven
                                              Mark Rosenberg Pursuant to FRCP Rule 11 and
                                              FRBP Rule 9011; in the Form of Monetary Sanctions
                                              in the Striking of the Notice of Motion and Motion to
                                              Alter or Amend Judgment; Decl. of T. Ortiz in
                                              Support Thereof Filed by Defendant Deutsche Bank
                                              National Trust Company, As Trustee For Alliance
                                              Bankcorp Mortgage Backed Pass Through Certificate
                                              Series 2007-OA01 filed by Defendant Deutsche Bank
                                              National Trust Company, As Trustee For Alliance
                                              Bankcorp Mortgage Backed Pass Through Certificate
                                              Series 2007-OA01). (Garcia, Patty) (Entered:
 12/03/2018                                   12/03/2018)

                                              Hearing (Adv Motion) Continued (RE: related
                                              document(s) 61 GENERIC MOTION filed by
                                              Deutsche Bank National Trust Company, As Trustee
                                              For Alliance Bankcorp Mortgage Backed Pass
                                              Through Certificate Series 2007-OA01) Hearing to be
                                              held on 12/12/2018 at 02:30 PM 21041 Burbank Blvd
                                              Woodland Hills, CA 91367 for 61 , (Garcia, Patty)
 12/03/2018                                   (Entered: 12/03/2018)

                                              Receipt of Appeal/Cross Appeal Filing Fee - $298.00
                                              by 05. Receipt Number 10073240 (admin) (Entered:
 12/06/2018                                   12/06/2018)

                            78                Notice of Appeal and Statement of Election to U.S.
                            (6 pgs)           District Court.(Official Form 417A) . Fee Amount
                                              $298 Filed by Plaintiff Steven Mark Rosenberg (RE:
                                              related document(s)56 Order on Generic Motion
                                              (BNC-PDF)). Appellant Designation due by
 12/06/2018                                   12/20/2018. (Espino, Cecilia) (Entered: 12/07/2018)

                            79                Notice of referral of appeal to U. S. District Court
                            (9 pgs; 3 docs)   with certificate of mailing (RE: related document(s)
                                              78 Notice of Appeal and Statement of Election
                                              (Official Form 417A) filed by Plaintiff Steven Mark
                                              Rosenberg) (Attachments: # 1 Notice of Transcript(s)
                                              # 2 Transcript order form) (Espino, Cecilia) (Entered:
 12/07/2018                                   12/07/2018)




https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?557717947373095-L_1_0-1                     12/7/2018
CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                       Page 10 of 10
  Case 2:18-cv-10188-AG Document 1-1 Filed 12/07/18 Page 10 of 10 Page ID #:16




https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?557717947373095-L_1_0-1   12/7/2018
